Based upon information contained in I.C. File LH-0249 and upon an investigation made by the State Treasurer's Office, the Full Commission make the following:
FINDINGS OF FACT
1. The deceased, James Gregg Hinson, was an eligible fireman with the Mebane Fire Department on August 27, 1995.
2. The deceased came to his death as a result of drowning while in the course and scope of his official duties and while in the discharge of his official duties as a fireman with the Mebane Fire Department. He was responding to a dispatch call and attempting a rescue when swept away by flooding creek waters.
3. He was survived by his wife, Mrs. Lisa Pawlik Hinson.
* * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission make the following
CONCLUSIONS OF LAW
1. The deceased, James Gregg Hinson, was an eligible fireman as defined in N.C. Gen. Stat. Section 143-166.2(d) at the time of his death on August 27, 1995.
2. The deceased was killed in the line of duty, as defined by N.C. Gen. Stat. Section 143-266.2(c).
3. The deceased is survived by his wife, Mrs. Lisa Pawlik Hinson, who meets the definition of spouse contained in N.C. Gen. Stat. Section 143-166.2(e).
4. The State of North Carolina is obligated to pay the wife the sums called for in N.C. Gen. Stat. Section 143-166.3.
AWARD
There is hereby awarded to Mrs. Lisa Pawlik Hinson the sum of $10,000.00, said payment to be made from funds appropriated to the State Treasurer for that purpose. Hereafter, Mrs. Hinson shall be paid the sum of $5,000.00 annually until the total sum, including the initial payment, reaches $25,000.00, provided she remains unmarried during said time.
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments pursuant hereto.
No costs are assessed before the Commission.
This the 14th day of November, 1995.
                                  S/ __________________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ _________________ THOMAS J. BOLCH COMMISSIONER
S/ _________________ LAURA K. MAVRETIC COMMISSIONER
JHB/nwm
11/08/95